Case 20-41592      Doc 247     Filed 03/28/21 Entered 03/28/21 23:35:26                      Desc Imaged
                              Certificate of Notice Page 1 of 6


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA

  In re:

  The Comet Clothing Company, LLC,                                      Case No. 20-41592

                         Debtor.                                        Chapter 11 (Subchapter V)


           ORDER CONFIRMING CONSENSUAL PLAN AND FIXING TIME LIMITS

  At Saint Paul, Minnesota.

          The plan filed by the Debtor, [Dkt. No. 180], was transmitted to all creditors and other
  parties in interest. This plan was subsequently modified and filed with the Court on March 23,
  2021, dated March 9, 2021. [Dkt. No. 229]. It has now been determined, after hearing on notice,
  that the requirements for confirmation set forth in 11 U.S.C § 1191(a) have been satisfied.

      IT IS THEREFORE ORDERED:

  1) CONFIRMATION OF PLAN. The plan filed by the Debtor on March 23, 2021, dated March
     9, 2021, [Dkt. No. 229], is confirmed.

  2) PROFESSIONAL FEES AND OTHER ADMINISTRATIVE EXPENSES. All applications
     for award of compensation or expenses to a trustee, examiner, attorney or other professional
     person, and all other requests to order payment of an administrative expense, shall be made by
     motion under Local Rules 2016-1 or 3002-2, and shall be served and filed within 30 days after
     the date of this order.

  3) OBJECTIONS TO CLAIMS. All objections to proofs of claim shall be made by motion under
     Local Rule 3007-1, and shall be served and filed within 30 days after the date of this order, or 30
     days after the claim was filed, whichever is later.

  4) OTHER PROCEEDINGS. Except with respect to any and all remedies pertaining to or arising
     out of the Fanatics Settlement, as defined below, or the New Fanatics’ Note, as defined in the
     plan, all motions, applications or complaints shall be filed within 60 days after the date of this
     order. Any time limit provided in this order may be extended or waived by the court for cause
     after notice and a hearing. Nothing in this order shall preclude any proceeding in another court
     with jurisdiction and within time limits otherwise applicable.

  5) CLERK’S CHARGES AND REPORT INFORMATION. A separate order is entered to require
     the reporting of payments made postpetition to date of confirmation of the plan, and payments
     paid or to be paid thereafter, for preconfirmation debts or administrative expenses.


                                                                         127,&(2)(/(&7521,&(175<$1'
                                                                         ),/,1*25'(525-8'*0(17
                                                                         )LOHGDQG'RFNHW(QWU\PDGHRQ03/25/2021
                                                                         /RUL9RVHMSND&OHUNE\'7
Case 20-41592      Doc 247      Filed 03/28/21 Entered 03/28/21 23:35:26                Desc Imaged
                               Certificate of Notice Page 2 of 6


  6) NOTICE OF SUBSTANTIAL CONSUMMATION: The Debtor shall file and serve a Notice
     of substantial consummation as required by 11 U.S.C. § 1183(c)(2).

  7) MAILING OF NOTICE. The clerk shall provide notice of entry of this order and confirmation
     of the plan to the entities specified in Local Rule 9013-3 and to all creditors and other parties in
     interest. The proponent of the plan shall provide notice of this order as notice thereof to all
     equity security holders of the Debtor.

  8) APPROVAL OF FANATICS SETTLEMENT AND FANATICS RELEASE. The only
     objections to the confirmation of the plan were filed by Fanatics Retail Group (Dreams), LLC
     (“FRG”) and Fanatics, Inc. (“Fanatics, Inc.” and, together with FRG, collectively, “Fanatics”)
     (Dkt. No. 201) (the “Plan Objections”) and the only objections to the Assumption Notice were
     filed by Fanatics, Inc. (Dkt. No. 209) (the “Assumption Objections”). Fanatics has withdrawn
     its Plan Objections and its Assumption Objection on the basis, and consistent with the terms,
     of the settlement between Fanatics and the Debtor that is set forth in the plan and approved by
     this Order (the “Fanatics Settlement”). The Fanatics Settlement constitutes a good faith
     compromise and settlement of Fanatics’ claims against the Debtor and the Debtor’s claims
     against Fanatics. The plan is deemed a motion to approve the Fanatics Settlement pursuant to
     Bankruptcy Rule 9019, on the terms set forth in section 6.9 of the plan, including the treatment
     of FRG’s claim pursuant to Section 4.2 of the plan. This Order constitutes the Court’s approval
     of the Fanatics Settlement, as well as a finding by the Court that the Fanatics Settlement is in
     the best interests of the Debtor, the Estate, and Holders of Claims and Interests, and is fair,
     equitable and reasonable. Moreover, the Debtor has satisfied the business judgment standard
     with respect to the propriety of the release of Fanatics contained in the plan (the “Fanatics
     Release”). An integral term of the Fanatics Settlement approved by this Order is that the
     Investor Note, as defined in the plan, will be fully subordinated to the New Fanatics Note and
     the Reorganized Debtor shall not make any payment to the Investor under the Investor Note
     until all obligations under the New Fanatic’s Note have been paid in full. The Fanatics Release
     is a necessary and integral element of the plan and Fanatics Settlement, is fair, reasonable, and
     in the best interests of the Debtor, the Estate, and Holders of Claims and Interests, and is hereby
     approved. The Fanatics Settlement and Fanatics Release shall be deemed nonseverable from
     each other and from all other terms of the plan.

  9) JURISDICTION. The Bankruptcy Court retains jurisdiction as provided in the plan including,
     without limitation, as set forth in Article 7 of the plan and to enforce the provisions of the plan
     consistent with the terms of this Order.


           March 25, 2021
  Dated: _______________                                    H:LOOLDP-)LVKHU
                                                         ___________________________________
                                                         William J. Fisher
                                                         United States Bankruptcy Judge
           Case 20-41592               Doc 247          Filed 03/28/21 Entered 03/28/21 23:35:26                                      Desc Imaged
                                                       Certificate of Notice Page 3 of 6
                                                              United States Bankruptcy Court
                                                                   District of Minnesota
In re:                                                                                                                 Case No. 20-41592-WJF
The Comet Clothing Company, LLC                                                                                        Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0864-4                                                  User: admin                                                                Page 1 of 4
Date Rcvd: Mar 26, 2021                                               Form ID: pdf222                                                         Total Noticed: 105
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 28, 2021:
Recip ID                 Recipient Name and Address
db                     + The Comet Clothing Company, LLC, 6117 Blue Circle Drive, Suite 100, Minnetonka, MN 55343, UNITED STATES 55343-9178
aty                    + Andrew J Gallo, Morgan, Lewis & Bockius, One Federal St, Boston, MA 02110-2012
aty                    + Clara Kollm, Morgan, Lewis & Bockius, 1111 Pennsylvania Ave NW, Washigton, DC 20004-2578
aty                      Edwin E Smith, Morgan, Lewis & Bockius, One Federal St, Boston, MA 02110-1726
aty                    + FABYANSKE, WESTRA, HART & THOMSON PA, 333 SOUTH SEVENTH ST, STE 2600, MINNEAPOLIS, MN 55402-2437
aty                    + J Kevin Fee, Morgan, Lewis & Bockius, 1111 Pennsylvania Ave NW, Washington, DC 20004-2578
aty                    + Menachem O Zelmanovitz, Zelmanovitz & Associates PLLC, 1211 Avenue of Americas, 40th Flr, New York, NY 10036-8718
consult                + Go Intellectual Capital, LLC, 800 Lasalle Ave, Ste 1620, MINNEAPOLIS, MN 55402-2033
intp                   + North Mill Capital LLC, c/o Maslon LLP, 3300 Wells Fargo Center, 90 South 7th Street, Minneapolis, MN 55402-4104
62533608               + 1 EDI SOURCE, 31875 SOLON ROAD, SOLON, OH 44139-3553
62533609              #+ 1WORLDSYNC, 1009 LENNOX DRIVE #202, LAWRENCEVILLE, NJ 08648-2321
62539529               + 1Worldsync, 7777 Washington Village Dr, Ste 360, Dayton, OH 45459-3958
62533610               + ACE PROPERTY AND CASUALTY INSURANCE COMPANY, C/O CHUBB INSURANCE, PO BOX 382001, PITTSBURGH, PA
                         15250-0001
62560538                 ACE Property and Casualty Ins. Co. c/o Chubb, 202A Halls Mill Road - 2E, Whitehouse Station, NJ 08889
62533611               + ALLIE KUBIK, 13284 AULDEN AVE, ROSEMOUNT, MN 55068-4790
62533612               + APEX, 9785 GATEWAY ROAD, ELK RIVER, MN 55330-9595
62533613               + BEN BROWN & COMPANY LLC, 1724 HAMPSHIRE AVE, ST PAUL, MN 55116-2456
62533614                 BUREAU VERITAS, BLOCK 10#, YANGTZE RIVER SCIENTIFIC AND, #201 JINSHAN ROAD, JIANGYIN JIANGSU CHINA
                         214400
62533615                 CENTURY DISTRIBUTION SYSTEMS, 8/F NORTH BUND BUS CTR 1050 DONGDAMING R, HONGKOU DIST SHANGHAI,
                         CHINA 200082, CENTURY LINK PO BOX 2956
62533616               + CHRISTINA GEISSLER, 3606 S ANITA DRIVE, EAU CLAIRE, WI 54701-7316
62533617               + CHUBB INSURANCE, PO BOX 382001, PITTSBURGH, PA 15250-0001
62533618               + CLC COLLEGE LICENSING, ATTN ROYALTY OPERATIONS, 1075 PEACHTREE STREET SUITE 3300, ATLANTA, GA
                         30309-3981
62558413               + Choice Financial Group, Choice Bank - Cristen Purdy, 6210 Wayzata Blvd, Golden Valley, MN 55416-1252
62533620               + DAN STOCK, 2565 FRY STREET, ROSEVILLE, MN 55113-2810
62533621               + DB SPORTS SALES, INC, 22962 COUNTY RD Y, GRANTSBURG, WI 54840-9030
62533622               + DESIGN WIDE OPEN, 4839 57TH STREET SW, WAVERLY, MN 55390-5505
62533623               + DICKE, BILLIG & CZAJA, PLLC, 100 SOUTH 5TH STREET, SUITE 2250, MINNEAPOLIS, MN 55402-1235
62533624               + DMG CONSULTING, 2 SOUTH UNIVERSITY DRIVE, PLANTATION, FL 33324-3339
62533625               + DROPBOX, 1800 OWENS STREET SUITE 200, SAN FRANCISCO, CA 94158-2381
62561489               + Dallas Cowboys Merchandising, Ltd., Michael D. Warner, Esq., Cole Schotz P.C., 301 Commerce Street, Ste. 1700, Fort Worth, TX
                         76102-4126
62533627               + EGJBAS, LLC, 6117 BLUE CIRCLE DRIVE, SUITE 101, MINNETONKA, MN 55343-9178
62533628               + EXPEDITORS, 1245 TRAPP ROAD SUITE 100, EAGAN, N 55121-1289
62537980               + Euler Hermes Agent for Zhangjiagang Unitex Co, 800 Red Brook Blvd, Owings Mills, MD 21117-5173
62533631               + FANATICS LICENSED GROUP, LLC, 8221 EAGLE PALM DRIVE, RIVERVIEW, FL 33578-8893
62533630               + FANATICS LICENSED SPORTS GROUP, LLC, 4408 W LINEBAUGH AVE, TAMPA, FL 33624-5245
62533633               + FANATICS RETAIL GROUP (DREAMS), LLC, CAREN YEAMANS, GENERAL COUNSEL, 225 WASHINGTON STREET, THIRD
                         FLOOR, CONSHOHOCKEN, PA 19428-4122
62533634               + FANATICS RETAIL GROUP (DREAMS), LLC, FANATICS, INC., MORGAN, LEWIS & BOCKIUS LLP, 1701 MARKET STREET,
                         PHILADELPHIA, PA 19103-2987 ATTN RICHARD ALDRIDGE, KEVIN SHMELZER AN
           Case 20-41592       Doc 247        Filed 03/28/21 Entered 03/28/21 23:35:26                            Desc Imaged
                                             Certificate of Notice Page 4 of 6
District/off: 0864-4                                      User: admin                                                        Page 2 of 4
Date Rcvd: Mar 26, 2021                                   Form ID: pdf222                                                 Total Noticed: 105
62533632         + FANATICS, INC., ATTENTION CAREN YEAMANS, 225 WASHINGTON STREET, 3RD FLOOR, CONSHOHOCKEN, PA
                   19428-4122
62533635           FED EX, PO BOX 94515, PALATINE, IL 60094-4515
62615713           FEDEX CORPORATE SERVICES INC., FEDEX EXPRESS/GROUND/FREIGHT/OFFICE, 3965 AIRWAYS BLVD. MODULE G 3RD
                   FLOOR, MEMPHIS TN 38116-5017
62533636           FERMATA, PO BOX 7400-8946, CHICAGO, IL 60674-8946
62561926         + Fanatics Retail Group (Dreams), LLC, c/o Solomon Jones, Sr. VP, Controller, a, 8100 Nations Way, Jacksonville, FL 32256-4405
62533637           GO INTELLECTUAL CAPITAL, PO BOX 855596, MINNEAPOLIS, MN 55485-5596
62533638         + GREENE SPORTS & ENTERTAINMENT, 2 SOUTH UNIVERSITY DRIVE SUITE 321, PLANTATION, FL 33324, GS1 US, 7887
                   WASHINGTON VILLAGE DRIVE DAYTON, OH 45459-3900
62533639         + HOWARD NESS, 4212 159TH STREET, URBANDALE, IA 50323-2399
62533640         + INDIANA UNIVERSITY, PO BOX 6268, INDIANAPOLIS, IN 46206-6268
62533641         + INSOURCE MEDIA, 15640 OAKHILL ROAD, MARINE ON ST. CROIX, MN 55047-9707
62533642           IOWA TRADEMARK LICENSING PROGRAM, 310 KHF, IOWA CITY, IA 52242
62533644         + J AMERICA, 445 E VAN RIPER ROAD, FOWLERVILLE, MI 48836-7931
62533647           JIANGGYIN HUAYOU MEDICAL MATERIALS CO., LTD., 78 DONGSHENG WEST ROAD, JIANGYIN, JIANGSU CHINA 214400
62533645           JIANGSU GTIG ESEN, 16F/A, GUOTAI TIMES PLAZA, RENMIN ROAD N, ZHANGJIANG, JIANGSU CHINA
62533646           JIANGSU GTIG ESEN CO., LTD.,, C/O BROWN & JOSEPH, LLC, CHINA EXPORT &, SCHAUMBURG, IL 60159, ATTENTION:
                   PETER GELDES
62533648         + JOE VALERIANI-COMMISSIONS, 32 LOIS LANE, BILLERICA, MA 01821-3167
62551274         + Jiangsu GTIG Esen., LTD, Brown & Joseph, LLC c/o Peter Geldes, PO Box 249, Itasca, IL 60143-0249
62561105           Kmart Holding Corporation, Steven J. Reisman, Esq., Katten Muchin Rosenman LLP, 575 Madison Avenue, New York, NY 10022-2585
62533649           LURIE LLP, 2501 S WAYZATA BLVD, WAYZATA, MN 55405
62533650         + MAADE SEDDIKI, 3206 E LEXINGTON WAY #218, MERCER ISLAND, WA 98040-3286
62533651           MARK BORDEAUX, N76W23840, SUSSEX, WI 53089
62533652         + MARK MULDER, 14000 VALE CT, EDEN PRAIRIE, MN 55346-3016
62533653         + MATT ZOLLARS, 9241 34TH AVE N, NEW HOPE, MN 55427-1764
62533654         + MERRICK INC, 3210 LABORE ROAD, VADNAIS HEIGHTS, MN 55110-5130
62533655         + MICHAEL VALENZANO, 300 HARMON FIELD ROAD, TYRON, NC 28782-9631
62533656         + MICROSOFT, ONE MICROSOFT WAY, REDMOND, WA 98052-8300
62533657         + MIKE SYKES, 11259 S WHITEHALL STREET, OLATHE, KS 66061-8472
62533658         + MILL-TEX SPORTSWEAR CORP, 3279 GRAND ISLAND BLVD, GRAND ISLAND, NY 14072-1216
62533659           MINNESOTA DEPARTMENT OF REVENUE, MAIL STATION 5130, ST. PAUL, MN 55146-5130
62533660         + MVP LOGISTICS, 10205 10TH AVE N, SUITE A, PLYMOUTH, MN 55441-4939
62533661         + NASSER SHEIKH, 11601 SHADOW CREEK PKWY, UNIT 111-524, PEARLAND, TX 77584-7283
62533662         + NFL PROPERTIES LLC / NFL INTERNATIONAL LLC, ATTN SENIOR VICE PRESIDENT OF CONSUMER P, ATTN: OFFICE OF
                   NFL LEAGUE COUNSEL (CONS, 345 PARK AVENUE, NEW YORK, NY 10154-0004
62533663         + NIELSON STUDIOS, 26515 TUCKER ROAD, ROGERS, MN 55374-9162
62533665         + NORTH MILL CAPITAL, LLC, MASLON LLP, 3300 WELLS FARGO CENTER, 90 SOUTH SEVENTH STREET, MINNEAPOLIS,
                   MN 55402 ATTENTION: AMY J. SWEDBERG 55402-7506
62533664         + NORTH MILL CAPITAL, LLC, 5401 GAMBLE DRIVE SUITE 200, MINNEAPOLIS, MN 55416-1560
62533666           OMNI EGROUP, 6902 E 1ST STREET, SUITE 200, SCOTTSDALE, AZ 85251-5347
62560202           OPEN TEXT CORPORATION, 275 FRANK TOMPA DRIVE, WATERLOO ON N2L OA1
62533667         + OPEN TEXT GXS, 9711 WASHINGTON BLVD, SUITE 700, GAITHERSBURG, MD 20878-7393
62533668         + PACIFIC EMPLOYERS INSURANCE COMPANY, C/O CHUBB INSURANCE, PO BOX 382001, PITTSBURGH, PA 15250-0001
62533669         + PAX TAG & LABEL, 9528 EAST RUSH STREET, SOUTH EL MONTE, CA 91733-1551
62533670         + PHIL MCCROCKLIN, 6818 MCDEVITT DRIVE, DUBLIN, OH 43017-8650
62560536           Pacific Employers Insurance Company c/o Chubb, 202A Halls Mill Road - 2E, Whitehouse Station, NJ 08889
62533671         + RAHEEM BABLOLA, 2352 ALLIGATOR CREEK ROAD, CLEARWATER, FL 33765-2205
62533672         + ROUGH HOUSE ATHLETICS, 1210 TOPSIDE ROAD, LOUISVILLE, TN 37777-5505
62533673           SPS, PO BOX 205782, DALLAS, TX 75320-5782
62533674         + STAR GARMENTS, 11601 SHADOW CREEK PKWY, 111-524, PEARLAND, TX 77584-7283
62533675         + STEVE SHATT, 1321 FIDDLENECK ST, FORT WORTH, TX 76177-3024
62561104           Steven J. Reisman, Esq., Katten Muchin Rosenman LLP, 575 Madison Avenue, New York, NY 10022-2585
62533676           THA 3 INTERNATIONAL, PLOT NO F-362 B 2ND FLOOR, SITE INDUSTRIAL AREA, KARACHI PAKISTAN 75700
62539531           THA 3 International, Plot No F-362 B 2nd Floor, Karachi Pakistan 75300
62533681           THE ZHANGJIAGANG UNITEX CO., LTD, YONGJIN ROAD, SUITE 390, TANGQIAO TOWN, ZHANGJIANGANG CITY,
                   JIANGSU, CHINA 215600
62533682         + THE ZHANGJIANGANG UNITEX CO., LTD, C/O ALAN COZZI VP COLLECTIONS SPECIALIST, EULER HERMES
                   COLLECTIONS NORTH AMERICA, 800 RED BROOK BOULEVARD SUITE 400C, OWINGS MILLS, MD 21117-5173
62533677         + TOM SCHAEFFER, 1036 STEPHEN STREET, ALLEN, TX 75013-6464
62560056         + Target Corporation, 7000 Target Parkway, NCF-0324, Brooklyn Park, MN 55445-4301
62547265           U.S. Bank NA dba Elan Financial Services, Bankruptcy Department, PO Box 108, Saint Louis MO 63166-0108
62533678           UL, 62045 COLLECTION CENTER DRIVE, CHICAGO, IL 60693-0620
62533680         + UNIMARK, 1501 WEST 178TH STREET, GARDENA, CA 90248-3203
           Case 20-41592               Doc 247         Filed 03/28/21 Entered 03/28/21 23:35:26                                      Desc Imaged
                                                      Certificate of Notice Page 5 of 6
District/off: 0864-4                                                  User: admin                                                                Page 3 of 4
Date Rcvd: Mar 26, 2021                                               Form ID: pdf222                                                         Total Noticed: 105
62533683                 UPS, 28013 NETWORK PLACE, CHICAGO, IL 60673-1280
62533684                 VERIQUALITY, 1 QUEENS ROAD CENTRAL, HONG KONG CHINA
62533685                 WOTA INTL LTD, 83 DES VOUEX ROAD CENTRAL, HONG KONG CHINA
62533686               + WWE, 1241 EAST MAIN STREET, STAMFORD, CT 06902-3520
62533687               + XTREME APPAREL, 21018 N 22ND STREET, PHOENIX, AZ 85024-5505
62533688                 ZTIC, WUYUE PLAZA A YANGSHE TOWN, ROOM A1612, ZHANGJIANGANG CITY, JIANGSU CHINA,
                         Active/086972/003/5559121

TOTAL: 100

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
62533619               + Email/Text: documentfiling@lciinc.com
                                                                                        Mar 26 2021 23:36:00      COMCAST BUSINESS, PO BOX 60533, CITY
                                                                                                                  OF INDUSTRY, CA 91716-0533
62539526               + Email/Text: bankruptcynotices@echo.com
                                                                                        Mar 26 2021 23:36:00      ECHO GLOBAL LOGISTICS, ATTN JEFF
                                                                                                                  SHORT, 600 W CHICAGO AVE STE 725,
                                                                                                                  CHICAGO IL 60654-2522
62533626                  Email/Text: bankruptcynotices@echo.com
                                                                                        Mar 26 2021 23:36:00      ECHO GLOBAL LOGISTICS, 22168
                                                                                                                  NETWORK PLACE, CHICAGO, IL 60673-1221
62533643                  Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Mar 26 2021 23:36:00      IRS, PO BOX 7346, PHILADELPHIA, PA
                                                                                                                  19101-7346
62533679                  Email/Text: accounts.receivable@uline.com
                                                                                        Mar 26 2021 23:37:00      ULINE, PO BOX 88741, CHICAGO, IL
                                                                                                                  60680-1741

TOTAL: 5


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
intp                           Fanatics Inc.
intp                           Fanatics Retail Group (Dreams), LLC
intp                           NFL Properties, LLC, c/o DeWitt LLP, 2100 ATT Tower, Minneapolis
agt                            Solomon Jones
acc                            Thomas Sperry
62533689                       Active/086972/003/5559121.v1
62539528         *+            Fanatics Retail Group (Dreams), LLC, Caren Yeamans, General Counsel, 225 Washington Street, Third Floor, Conshohocken, PA
                               19428-4122
62533629         ##+           FAIR LABOR ASSOCIATION, 1111 19TH STREET NW SUITE 401, WASHINGTON, DC 20036-3603

TOTAL: 6 Undeliverable, 1 Duplicate, 1 Out of date forwarding address


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 28, 2021                                           Signature:            /s/Joseph Speetjens
          Case 20-41592              Doc 247        Filed 03/28/21 Entered 03/28/21 23:35:26                                  Desc Imaged
                                                   Certificate of Notice Page 6 of 6
District/off: 0864-4                                              User: admin                                                          Page 4 of 4
Date Rcvd: Mar 26, 2021                                           Form ID: pdf222                                                   Total Noticed: 105

                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 25, 2021 at the address(es) listed
below:
Name                            Email Address
Amy J. Swedberg
                                on behalf of Interested Party North Mill Capital LLC amy.swedberg@maslon.com sue.sjodahl@maslon.com

David A. Orenstein
                                on behalf of Interested Party NFL Properties LLC dao@dewittmcm.com, tmg@dewittmcm.com

Mary Sieling
                                on behalf of Trustee Mary Sieling mary@mantylaw.com krisann@mantylaw.com;mn27@ecfcbis.com

Mary Sieling
                                mary@mantylaw.com krisann@mantylaw.com;mn27@ecfcbis.com

Michael R Fadlovich
                                on behalf of U.S. Trustee US Trustee michael.fadlovich@usdoj.gov

Monica L. Clark
                                on behalf of Plaintiff Fanatics Inc. clark.monica@dorsey.com, yokiel.maryjo@dorsey.com;monica-clark-4834@ecf.pacerpro.com

Monica L. Clark
                                on behalf of Interested Party Fanatics Inc. clark.monica@dorsey.com
                                yokiel.maryjo@dorsey.com;monica-clark-4834@ecf.pacerpro.com

Monica L. Clark
                                on behalf of Defendant Fanatics Retail Group (Dreams) LLC clark.monica@dorsey.com,
                                yokiel.maryjo@dorsey.com;monica-clark-4834@ecf.pacerpro.com

Monica L. Clark
                                on behalf of Defendant Fanatics Inc. clark.monica@dorsey.com,
                                yokiel.maryjo@dorsey.com;monica-clark-4834@ecf.pacerpro.com

Monica L. Clark
                                on behalf of Interested Party Fanatics Retail Group (Dreams) LLC clark.monica@dorsey.com,
                                yokiel.maryjo@dorsey.com;monica-clark-4834@ecf.pacerpro.com

Paul L. Ratelle
                                on behalf of Plaintiff The Comet Clothing Company LLC pratelle@fwhtlaw.com, lsmith@fwhtlaw.com

Paul L. Ratelle
                                on behalf of Consultant Go Intellectual Capital LLC pratelle@fwhtlaw.com, lsmith@fwhtlaw.com

Paul L. Ratelle
                                on behalf of Debtor 1 The Comet Clothing Company LLC pratelle@fwhtlaw.com, lsmith@fwhtlaw.com

Paul L. Ratelle
                                on behalf of Defendant The Comet Clothing Company LLC pratelle@fwhtlaw.com, lsmith@fwhtlaw.com

Sarah J Wencil
                                on behalf of U.S. Trustee US Trustee Sarah.J.Wencil@usdoj.gov

US Trustee
                                ustpregion12.mn.ecf@usdoj.gov

Will Martin
                                on behalf of Interested Party Fanatics Inc. martin.will@dorsey.com yokiel.maryjo@dorsey.com

Will Martin
                                on behalf of Defendant Fanatics Retail Group (Dreams) LLC martin.will@dorsey.com, yokiel.maryjo@dorsey.com

Will Martin
                                on behalf of Defendant Fanatics Inc. martin.will@dorsey.com, yokiel.maryjo@dorsey.com

Will Martin
                                on behalf of Interested Party Fanatics Retail Group (Dreams) LLC martin.will@dorsey.com, yokiel.maryjo@dorsey.com

Will Martin
                                on behalf of Plaintiff Fanatics Inc. martin.will@dorsey.com, yokiel.maryjo@dorsey.com


TOTAL: 21
